Citation Nr: 0612749	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for a respiratory 
condition, to include pneumonia (diagnosed as viral illness).

3.  Entitlement to an increased evaluation for organic heart 
disease with systolic murmur, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2003, the veteran's representative reported that the 
veteran stated he is unable to work due to his service-
connected disabilities.  A claim for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU) is thus inferred and referred to the RO.  

The issue of service connection for respiratory condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an August 2005 statement in writing, the veteran 
withdrew his appeal of the claim for service connection for 
rheumatoid arthritis.  

2.  The service-connected organic heart disease with systolic 
murmur is essentially asymptomatic, manifested by no findings 
of active infection or episodes of congestive heart failure, 
no evidence of left ventricular dysfunction, and by ability 
to perform a workload of 5 METs before experiencing dyspnea, 
fatigue, angina, dizziness, or syncope.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
rheumatoid arthritis have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.204 (2005).

2.  The criteria for an evaluation greater than 30 percent 
for organic heart disease with systolic murmur have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002) & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.10, § 4.104, Diagnostic 
Code 7000 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In October 2003, the veteran submitted a substantive appeal 
identifying the issue of service connection for rheumatoid 
arthritis, which perfected the appeal of the issue.  In 
August 2005, before the Board promulgated a decision on the 
issue, the veteran submitted a statement in writing 
withdrawing his appeal as to this issue.  A substantive 
appeal may be withdrawn in writing by the veteran at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(c). 

As the veteran withdrew his appeal as to the issue of service 
connection for rheumatoid arthritis, there remains no 
allegation of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review the issue.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

Given the veteran's withdrawal of the claim for service 
connection for rheumatoid arthritis, there can be no 
prejudice to the veteran resulting from the dismissal of his 
claim as to this issue upon his request.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Concerning the claim for an increased evaluation for his 
organic heart condition with systolic murmur, the Board 
observes that the RO provided the veteran with a notification 
letter in September 2003, subsequent to the agency of 
original jurisdiction (AOJ) decisions.  This letter included 
the type of evidence needed to substantiate the claim for 
increased evaluation, namely that the service connected 
condition had worsened in severity.  The veteran was informed 
that VA would obtain service medical records, VA records, and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The letter further provided a summary of the 
evidence received and notified the veteran that additional 
evidence was needed and requested that he provide it or 
notify the RO where it could be obtained.  The veteran 
responded in November 2003 by submitting additional private 
medical evidence and, in May 2005 by identifying additional 
treatment records, which the RO obtained.  In August 2005, 
the veteran stated that there was no further evidence to 
obtain to support his claim.

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claim for increase did not comply 
with the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did, and to 
address the issues at a hearing, which he initially requested 
but failed to show at the RO and canceled before the Board.  
For these reasons, the timing of the VCAA notice was harmless 
error.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date should any benefit be granted, the issue is 
moot as the claim is herein denied.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
accorded the veteran VA examinations for heart condition in 
June 2002 and July 2004.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA were met.



Increased Evaluation

The veteran argues that his service connected organic heart 
disease with systolic murmur has worsened in severity.

The RO granted service connection for organic heart disease 
with systolic murmur in a January 1973 rating decision, 
evaluating the disability as 10 percent disabling.  In a 
December 1980 rating decision, the RO increased the 
evaluation to 30 percent.  This evaluation has been confirmed 
and continued to the present.

The RO rated the veteran's heart condition analogous to 
valvular heart disease under Diagnostic Code 7099-7000.  See 
38 C.F.R. § 4.27 (2005).  Under this criteria, a 30 percent 
evaluation is afforded where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation is present on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where more than one episode of acute congestive 
heart failure has occurred in the past year, or; where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where left ventricular dysfunction with an ejection 
fracture of 30 to 50 percent is present.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2005).

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 30 
percent are present.  VA examinations conducted in June 2002 
and July 2004 reflect observations of a murmur of no more 
than Grade I and no evidence of arrhythmia, orthopnea, 
chronic congestive or subacute congestive heart failure, or 
myocardial infarction.  Chest pain was either subjective or 
not present.  Testing to determine the METs levels was halted 
in both examinations due to the veteran's lower extremity 
claudication rather than his service-connected heart 
condition.  METs were estimated at 5 or 6 in June 2002 and 
measured at 4.8 in July 2004.  However, the examiner noted in 
July 2004 that no cardiac ischemic changes were noted.  
Results of echocardiogram showed concentric left ventricular 
hypertrophy, mild biatrial enlargement, mildly dilated right 
ventricle, but normal ventricular function and negative right 
to left shunt.  

Both examiners noted that the claims file was reviewed.  The 
June 2002 examination diagnosis was mitral valve prolapse, 
but the examiner opined that the condition was asymptomatic 
and not disabling.  Rather, the examiner noted that the 
medical evidence did not demonstrate that the veteran 
manifested disability related to organic heart disease.  In 
the July 2004 examination, the examiner initially recorded an 
impression of cardiac arrhythmia with frequent premature 
ventricular contractions, and a Class I murmur.  However, the 
examiner also diagnosed peripheral vascular disease and 
specifically opined that this condition was secondary to a 
long history of cigarette smoking rather than to heart 
disease.  Moreover upon review of the claims file, the 
examiner offered an addendum indicating that the medical 
history demonstrated that no cardiac abnormality was ever 
found.

The findings and opinions presented in these VA examinations 
do not demonstrate that the veteran was diagnosed with 
congestive heart failure or that he experienced an acute 
episode of congestive failure in the past year or that the 
service-connected heart condition is manifested by left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  As to the veteran's ability to perform a workload 
of 5 METs or more, in both examinations, the veteran was 
found to be unable to complete testing due to his peripheral 
vascular disease in his legs, rather than his service-
connected heart condition.  In fact, the July 2004 
examination report, which reflects the lesser METs, at 4.8, 
further noted that the veteran's exercise tolerance was quite 
good.  

VA and private medical records do not show findings of 
congestive heart failure, an inability to perform a workload 
measuring less than 5 METs due solely to the service-
connected heart condition, or ventricular dysfunction with 
the required ejection fraction.  Rather, these records show 
that the veteran's heart condition was found to be clinically 
asymptomatic in November 2003 and stable in April 2001.

The Board acknowledges that the METs measured in July 2004 
were at 4.8 rather than 5.  However, the totality of the 
medical evidence and the examiners' findings and opinions 
demonstrate that the veteran manifests no disability related 
to his service-connected organic heart disease.  In fact, the 
examiner noted that the stress test was terminated due to the 
veteran's nonservice-connected vascular disabilities, and 
that no cardiac ischemic changes were found.  Rather, as 
noted above, he exhibited good exercise tolerance.  Hence, 
the Board finds a preponderance of the evidence is against a 
finding that the veteran is unable to perform a workload of 
less than 5 METs due to his organic heart disability.  In 
summary, the medical evidence reveals a heart condition that 
is essentially asymptomatic.  However, the veteran's 30 
percent evaluation was assigned in December 1980 has been 
confirmed and continued since.  As such, it is protected 
under 38 C.F.R. § 3.951 (2005).  

After consideration of all the evidence of record the Board 
finds that the preponderance of evidence is against an 
evaluation in excess of 30 percent for the service-connected 
organic heart disease with systolic murmur.  Thus, the appeal 
is denied.

Moreover, the evidence does not reflect that an exceptional 
disability picture exists in the present case.  The veteran 
has not required treatment so frequent, or hospitalization, 
for his service connected heart condition such as to render 
the application of the schedular criteria impractical.  The 
record further does not show that his heart condition has 
interfered markedly with his employment.  Hence, as a whole, 
the evidence does not show that the impairment resulting 
solely from organic heart disease with systolic murmur 
warrants extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).


ORDER

The appeal of the claim of service connection for rheumatoid 
arthritis is dismissed.

An evaluation greater than 30 percent for organic heart 
disease with systolic murmur is denied.

REMAND

The veteran seeks service connection for a respiratory 
condition, to include pneumonia.  Service medical records 
reflect that the veteran was hospitalized during active 
service and treated for an undiagnosed viral respiratory 
condition.  The medical record shows a long history of 
treatment for respiratory conditions.  Current VA and private 
medical records show treatment for bronchitis and pneumonia.

In view of the foregoing, the Board finds it is necessary to 
afford the veteran an examination to determine the nature, 
extent, and etiology of his currently manifested respiratory 
condition.  See 38 C.F.R. § 3.159(c)(4) (2005). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should schedule the 
veteran for an examination to determine 
the nature, extent, and etiology of any 
respiratory condition that may currently 
be present.  The claims folder, including 
all newly obtained evidence and a copy of 
this Remand, must be sent to the examiner 
for review.  The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
respiratory condition.  The examiner 
should be asked to provide an opinion as 
to whether it is very likely, at least as 
likely as not (50 percent or greater 
probability), or highly unlikely that any 
respiratory condition that is currently 
present began during service or is linked 
to any incident of active duty?

A rationale based on sound medical 
principles as related to the case should 
be provided for any opinion.    

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for a respiratory 
condition, to include pneumonia 
(diagnosed as viral illness).  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


